DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a process for applying granular material, classified in CPC A23P20/12.
II. Claim 19 drawn to an apparatus from applying granular material, classified in CPC A23P30/10.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process, Group I, could be performed by a materially different apparatus. The process of Group I could be performed using an apparatus wherein the mobile wall is manually moved towards the inside of the mould cavity instead of using a device as described in claim 10. Conversely, the apparatus, Group II, could be used to perform a different process than Group I. The apparatus of Group II could be used to impress a pattern on a food product or other object rather than applying a granular material. The apparatus could also be used in a process in which the mobile wall places a stamp or sticker on an object when it comes into contact with the object resting in the mould cavity.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Group I would require a search in at least CPC A23P20/12 along with a unique text search. Group II would not be searched as above and would require a search in at least CPC A23P30/10 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Newly submitted claim 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 19 is dependent on claim 13, which was part of Group II, an apparatus for applying granular material, in the previous restriction. The applicant has previously withdrawn Group II and .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Response to Amendment
The amendment filed February 18, 2021 has been entered. Claims 1-9 and 17-18 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 26, 2021. 
Claim Objections
Claim 10-16 objected to because of the following informalities:  
Claims 10-12 and 14-16 should have “Withdrawn” rather than “Original” as their status identifier.
Claim 13 should have “Withdrawn – Currently Amended” rather than “Currently Amended” as its status identifier.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sollich US 4335147 A.
Sollich teaches (Col. 1, lines 42-52; Col. 3, lines 1-12; Figures 3-5) placing a confectionary substance inside a mold, placing a ram (mobile wall) at a distance from the confectionary substance, placing nuts, raisins, or other granular materials on the confectionary substance (between the ram and the substance), and using the ram to press the granular material into the surface of the confectionary substance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sollich US 4335147 A) in view of Buhler (US 4853170 A).
Regarding claim 2, Sollich teaches (Col. 3, lines 1-12) using a ram (mobile wall) to press a granular material against the outside of a confectionary substance.
Sollich is silent on setting the mobile wall within the mold, using an inflatable body as the mobile wall, and pressing the granular material by expanding the inflatable body.
Buhler teaches (Col. 3, lines 29-39, claim 2) a pressing process using an expandable membrane inside a mold cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the teaching of Buhler. An inflatable membrane has the benefit of 
Regarding claim 3, Sollich is silent about an expansion step for the mobile wall in which a fluid under pressure is injected into the inflatable body.
Buhler teaches (Col. 3, lines 29-39) using a pressurized fluid to inflate the membrane.
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sollich US 4335147 A) in view of Buhler (US 4853170 A) and further in view of Lamb (US 2762395 A).
Sollich as modified above is silent regarding using an inflatable body constituted by a flexible casing or sheath, made of waterproof material. Sollich is further silent on the waterproof material comprising one or more of rubber and silicone. 
Lamb teaches (Col. 1 lines 15-18; 33-43) an inflatable bag for a hydraulic press capable of stretching and made of rubber capable of holding water, i.e. waterproof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the teaching of Lamb. Making the expandable bag out of a flexible and elastic material is necessary in order for it to function properly (Lamb Col. 1, lines 44-46).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sollich US 4335147 A) in view of Buhler (US 4853170 A) and further in view of Warnick (US 20080185051 A1).
Sollich as modified above is silent regarding controlling the pressure within the inflatable body and stopping the injection step when a pre-set pressure is detected. 
Warnick teaches (Paragraph 0006) using a valve to control the pressure inside an inflatable airbag and stopping the inflation at a preset pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the teaching of Warnick. Stopping inflation at a preset pressure would minimize the chances of overinflating the bag and/or causing it to explode (Warnick Paragraph 0007).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sollich US 4335147 A) in view of Buhler (US 4853170 A) and further in view of JP H084878 Y2.
	Sollich teaches (Col. 1, lines 42-52; Col. 3, lines 1-12; Figures 3-5) applying a granular material to a food product wherein a ram (mobile wall) is kept at distance before pressing the granular material into the food product. 
	Sollich is silent on applying the granular material to a perimetral edge or lateral surface. Sollich is further silent on said perimetral edge or said lateral surface enclosing said product. Additionally, Sollich is silent on using an inflatable body that has an annular configuration that follows a closed profile, wherein the positioning step comprises positioning the product so that the inflatable body will surround the perimetral edge, or said lateral surface of the product, and wherein the expansion step comprises expanding the inflatable body along the entire extension of the closed profile, in a direction transverse to the profile.
	Buhler teaches (Col. 9, lines 39-41) an annularly closed mold shell lined on its inside by a cylindrical membrane, i.e. the membrane surrounds the molded object inside the mold. Buhler further teaches (Col. 3, lines 29-39, claim 2) a pressing process using an expandable membrane inside a mold cavity. Buhler further teaches (Col. 3, lines 44-46) that the expandable membrane has an axis parallel to a length of rods. Buhler teaches (Col. 4, lines 3-15) that those rods are displaced at right angles during the expanse of the membrane and expandable tubes surrounding the rods, meaning that the expansion is transverse to the profile of the compressed object. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the teaching of Buhler. An inflatable membrane cylindrical in shape, surrounding the pressed object, and set within the mold is able to provide an even pressure loading to the pressed object (Buhler, Col. 3, lines 40-43).

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Sollich to incorporate the teaching of JP H084878 Y2 and apply granular material specifically to the outer perimeter of a confectionary. Applying granular material to the outer perimeter of roll cakes has typically been done manually, but the process is inefficient. There is a need to automate the process (JP H084878 Y2, Paragraph 0002). 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sollich US 4335147 A) in view of Buhler (US 4853170 A) and further in view of Yiren (CN 104872349 A). 
Sollich teaches a ram (mobile block) that moves towards the outside of a food product. Sollich is silent on the ram being driven by an actuator device. 
Yiren teaches (Paragraph 0017, 0018) a mold with a plurality of punches (mobile blocks) moved by operation of control and drive units. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the teaching of Yiren. Using a drive unit to control the mobile wall allows for automatic adjustment of the shape of the mold (Paragraph 0053)
Regarding claim 8, Sollich is silent. 
Yiren teaches (Paragraph 0017, 0018, 0028) adjusting the position of the punches based on scanning depth data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the teaching of Yiren. Adjusting the movement of the mobile blocks based on data allows for customization of the mold shape while maintaining a rapid process (Yiren, Paragraph 0031).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sollich US 4335147 A) in view of Buhler (US 4853170 A) and Yiren (CN 104872349 A) and further in view of Watanabe (US 4832307 A) and JP H084878 Y2.
Sollich teaches (Col. 1, lines 42-52; Col. 3, lines 1-12; Figures 3-5) applying a granular material to a food product wherein a ram (mobile wall) is kept at distance before pressing the granular material into the food product. 
Sollich, as modified above, is silent on applying the granular material to a perimetral edge or lateral surface. . Sollich is further silent on said perimetral edge or said lateral surface enclosing said product.  Additionally, Sollich is silent on using a series of mobile blocks that have an annular profile. However, changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (See MPEP 2144.04 IV. B). Sollich is further silent on the positioning step comprising positioning the product so that the mobile blocks will surround the perimetral edge, or the lateral surface of the product, and wherein the expansion step comprises moving the blocks simultaneously towards the product.
Watanabe teaches (Col. 2, lines 33-62) a mold with mobile walls that surround a product and move towards the product simultaneously.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the teaching of Watanabe. Moving the sidewalls simultaneously provides a faster production process than moving them individually (Watanabe, Col. 2, lines 54-69). 
JP H084878 Y2 teaches (Paragraph 0001, Fig. 4) applying granular material to the outer perimeter of a confectionary. Figure 4 shows that the confectionary (W) is circular and that it has a defined circumference or perimeter (perimetral edge) that encloses the food product.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Sollich to incorporate the teaching of JP H084878 Y2 and apply granular .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sollich US 4335147 A) in view of Buhler (US 4853170 A) and Warnick (US 20080185051 A1) and further in view of DE 202016102297 U1.
Sollich as modified above is silent on maintaining the pre-set pressure for a pre-set time. 
DE 202016102297 U1 teaches (Paragraph 0011) a process for pressing food products wherein a ram (mobile wall) moves into a mold to press (apply pressure) to a food product for a specified (preset) time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sollich to incorporate the teaching of DE 202016102297 U1. A not inconsiderable holding (pressing) time is required so that the product retains its cross-section and is not immediately deformed after removing the pressure (DE 202016102297 U1, Paragraph 0006). 
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. As clearly stated above, the mobile wall of Sollich is not the annular mold (6), but the ram (8). The claims as stated do not require the mobile wall to be attached to the mold cavity, only that the mobile wall delimits (bounds or defines) the mould cavity. As shown in Figure 4, the ram (mobile wall) extends over (delimits) the mould cavity. Also shown in Figure 4, there is a gap between the ram and food product where the granules have been introduced. As stated above, the ram presses the granules into the food product. Therefore, Sollich anticipates claim 1, and the rejection is upheld. 
It should be noted that claim 10 has been previously withdrawn without traverse in response to a restriction/election requirement, and, therefore, no rejection is required in this action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knudsen (US 4447201 A) teaches a vulcanizing press with an inflatable member. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792